Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 23, 2020

The Court of Appeals hereby passes the following order:

A20D0393. THOMAS MANNAPSO v. ROBYN LYNN GLARNER.

      Thomas Mannapso filed this application for discretionary appeal from the trial
court’s February 12, 2020, order denying a motion to set aside.1 Mannapso filed a
motion to withdraw the discretionary application, which is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/23/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
        Mannapso filed both an application for discretionary appeal and a direct
appeal in the Supreme Court, which transferred the matters to this Court. See Case
Nos. S20A1139 and S20D1178, transferred May 18, 2020.